STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

MICHAEL MYERS NO. 2022 CW 0272
VERSUS

GABRIELLA DIAZ, EDWARD DIAZ,

GEICO COUNTY MUTUAL

INSURANCE COMPANY AND GEICO JUNE 21, 2022
CASUALTY COMPANY

 

In Re: Michael Myers, applying for supervisory writs, 21st
Judicial District Court, Parish of Livingston, No.
168519.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT GRANTED WITH ORDER. The portion of the trial court’s
February 17, 2022 order, which set a bond in the amount of
$30,000 is vacated. The amount ordered as security for this
appeal appears excessive. Accordingly, we grant the writ and
remand the matter to the trial court to fix the security for a
suspensive appeal pursuant to the provisions of La. Code Civ. P.
art. 2124(B) (3).

VGW

COURT OF APPEAL, FIRST CIRCUIT

aseD

DEPUTY CLERK OF COURT
FOR THE COURT